Title: From James Madison to Alexander Hamilton, 19 November 1789
From: Madison, James
To: Hamilton, Alexander


Dear Sir
Orange (Virginia) Novr. 19. 89
I was too much indisposed for some time after the receipt of your favor of the 12 Ocr. to comply with the request in it, and since my arrival here and recovery I have till now been without a conveyance to the post office.
The supplemental funds which at present occur to me as on the whole most eligible are 1. An excise on home distilleries. If the tax can be regulated by the size of the Still it will stem every objection that renders excises unpopular or vexatious. Such an experiment was made in Scotland; and as a Scotch tax I have not understood that the mode was disapproved. The complaint against it was founded on a comparison with the different mode established in the other part of the Kingdom, by which the burden was rendered disproportionate. 2. An augmentation of the duty on spirituous liquors imported. This will not only be compatible with the former, but in a manner required by it. 3. A land tax. This seems to be recommended by its simplicity, its certainty, its equity, and the cheapness of collecting it. It may be well also for the General Govt. to espouse this object before a preoccupancy by the States becomes an impediment. It is an essential branch of national revenue; and when once in the hands of the National Govt. the States will of course turn their attention to those miscellaneous objects which can be more easily managed by them than by Congress, and by which they can as they like equalize the burden on their respective Citizens. Some difficulty may perhaps arise from the different rules of Assessment in the different States, but it will only require an adoption of these diversities until the way shall be prepared for uniformity. 4. A Stamp tax on proceedings in the federal Courts, as soon as experience shall have supplied the prerequisite information, and as far as will make the Establishment support itself.
I do not add a General Stamp tax, because with some it would be obnoxious to prejudices not yet worne out, because it could not be so framed as to fall in due proportion on the States without more information than can be speedily obtained, and because it would not for some time be productive in the State Courts, unless extended to suits for antecedent debts &c, in which case the debtors on whom the tax would fall, would make it a fresh topic of clamor.
The modification of the public debt is a subject on which I ought perhaps to be silent, having not enough revolved it to form any precise ideas. I take it to be the general expectation that the foreign part of the debt is to be put on the most satisfactory footing, and it will no doubt equally gratify the public wish, if it can by that means be turned into a debt bearing a reduced interest. The domestic part is well known to be viewed in different lights by different classes of people. It might be a soothing circumstance to those least favorably disposed, if by some operation the debt could be lessened by purchases made on public account; and particularly if any impression could be made on it by means of the Western lands. This last is a fund which, tho’ overrated by many is I think capable of aiding the redemption of the capital of the debt. A further reason for keeping the lands at market is that if the appetite for them be not regularly fed, it may produce licentious settlements, by which the value of the property will not only be lost, but the authority of the laws impaired.

I consider it as very desireable that the provision to be made should be such as will put the debt in a manifest course of extinguishment. There are respectable opinions I know in favor of prolonging if not perpetuating it. But without entering into the general reasonings on that subject, there are two considerations which give a peculiarity to the case of the U. States—one, that such a policy is disrelished to a degree that will render heavier burdens for discharging the debt more acceptable than lighter ones not having that for their object—the other, that the debt however modified must, as soon as the interest is provided for, or the permanent views of the Govt. ascertained, slide into the hands of foreigners. As they have more money than the Americans, and less productive ways of laying it out, they can and will pretty generally buy out the Americans.
I need not apprize you that some of the ideas I have hazarded may proceed not only from an inaccurate view of the subject but from a mistake of local for general sentiments with regard to it. The less deserving however I may think them of being commun[i]cated to you the more they will prove by their being so, my unwillingness to disobey your commands. With affecte regards I am My dear Sir Your friend & servt
Js. Madison Jr
